       Case 4:20-cv-07854-HSG Document 33 Filed 09/21/21 Page 1 of 5




 1   Siamak Vaziri, Esq.
 2
     Matthew M. Taylor, Esq.
     VAZIRI LAW GROUP, A.P.C.
 3   5757 Wilshire Blvd., Suite 670
 4   Los Angeles, CA 90036-3692
     Tel: (310) 777-7540
 5   Fax: (310) 777-0373
 6   Email: mtteam@vazirilaw.com

 7   Arin Khodaverdian, Esq.
 8   ALPINE LAW GROUP, A.P.C.
     17500 Red Hill Ave., Suite 100
 9   Irvine, CA 92614
10   Tel: (800 891-5458
     Fax: (800) 891-5458
11   Email: arin@alpinelawgroup.com
12
     Attorneys for Plaintiff
13   CHERYL CHARLES
14
     Renée Welze Livingston – SBN 124280
15   LIVINGSTON LAW FIRM
16
     A Professional Corporation
     1600 South Main Street, Suite 280
17   Walnut Creek, CA 94596
18   Tel: (925) 952-9880
     Fax: (925) 952-9881
19   Email: rlivingston@livingstonlawyers.com
20   Attorneys for Defendant
     TARGET CORPORATION
21

22
                                UNITED STATES DISTRICT COURT
23
                             NORTHERN DISTRICT OF CALIFORNIA
24
      CHERYL CHARLES,                                     )    Case No. 4:20-cv-07854-HSG
25                                                        )
                               Plaintiff,                 )    STIPULATION AND ORDER TO
26                                                        )    CONTINUE TRIAL AND
              v.                                          )    OTHER DEADLINES
27                                                        )
      TARGET CORPORATION,                                 )
28
     Charles v. Target Corporation, Case No. 4:20-cv-07854-HSG
                   STIPULATION AND ORDER TO CONTINUE TRIAL AND OTHER
                                      DEADLINES
                                                         -1-
       Case 4:20-cv-07854-HSG Document 33 Filed 09/21/21 Page 2 of 5




 1    and DOES 1 to 50, Inclusive,                        )
                                                          )
 2                             Defendants.                )
                                                          )
 3

 4           Plaintiff CHERYL CHARLES and defendant TARGET CORPORATION,
 5   through their respective counsel, hereby stipulate pursuant to Local Rule 6-2 and 7-
 6   12 as follows:
 7           WHEREAS the parties have engaged in discovery and encountered delays
 8   and disputes as set forth more fully below;
 9           DEPOSITION OF PLAINTIFF
10           WHEREAS defendant TARGET CORPORATION originally noticed the
11   deposition of plaintiff CHERYL CHARLES to occur in-person on April 16, 2021,
12   and then on May 11, 2021, but plaintiff objected to an in-person deposition due to
13   COVID-19 concerns. Plaintiff was willing to sit for a zoom/remote deposition, but
14   TARGET CORPORATION insisted on conducting the deposition in-person;
15           WHEREAS plaintiff represented to the Court she received her second
16   COVID-19 vaccination in late June 2021;
17           WHEREAS TARGET CORPORATION noticed the in-person deposition of
18   plaintiff for July 29, 2021, but due to a medical condition limiting her ability to
19   speak, concurrent with fear of contracting break-through delta variant Covid-19,
20   plaintiff cancelled the deposition on July 28, 2021. Plaintiff thereafter provided a
21   letter from her physician, Mark A. Beltran, M.D., dated July 29, 2021, that Plaintiff
22   has been followed in his clinic for several years for her medical care and among
23   her problems is Multiple Sclerosis. He further stated that periods of stress and
24   anxiety can aggravate symptoms of multiple sclerosis, and in her case, can
25   manifest as slurring or speech, and difficulty with articulation. Due to a current
26   such episode, Plaintiff was unable to talk clearly and “cannot participate in any
27   activity until she has recovered sufficiently.” He recommended she be excused
28
     Charles v. Target Corporation, Case No. 4:20-cv-07854-HSG
                   STIPULATION AND ORDER TO CONTINUE TRIAL AND OTHER
                                      DEADLINES
                                                         -2-
       Case 4:20-cv-07854-HSG Document 33 Filed 09/21/21 Page 3 of 5




 1   from all upcoming appointments and deposition for medical reasons through
 2   September 3, 2021. On September 2, 2021, plaintiff’s condition not sufficiently
 3   improving, Dr. Beltran provided a second letter, recommending that Plaintiff be
 4   excused from all upcoming appointments and depositions for medical reasons
 5   through October 3, 2021. As a result, Defendant still has not been able to conduct
 6   the deposition of plaintiff.
 7           RULE 35 EXAMINATION OF PLAINTIFF
 8           WHEREAS defendant TARGET CORPORATION requested stipulation for
 9   a Rule 35 Examination of plaintiff with orthopedic surgeon Thomas Sampson,
10   M.D. on May 19, 2021;
11           WHEREAS plaintiff objected to certain provisions of the proposed
12   stipulation concerning the taking of a medical history and a history of the incident
13   and wanted to have a representative present during the examination;
14           WHEREAS defendant submitted a request to the Court for an informal
15   discovery conference to address the disputed issues concerning a Rule 35 medical
16   examination;
17           WHEREAS the parties discussed the issue of the Rule 35 examination
18   during the informal discovery conference with Magistrate Corley on June 17, 2021,
19   and the Court felt the medical examiner could ask questions concerning plaintiff’s
20   medical history and history of the incident but needed guidance/case authority on
21   the issue of whether plaintiff could have a representative present during the
22   examination;
23           WHEREAS the parties reached a stipulation as to the scope and terms of the
24   Rule 35 examination, memorialized in a separate Stipulation, for the examination
25   to take place on August 24, 2021. However, given the medical note from Dr.
26   Beltran and the uncertainty of plaintiff’s ability to participate verbally in that exam
27   given her present condition, she was unable to proceed with the examination on
28
     Charles v. Target Corporation, Case No. 4:20-cv-07854-HSG
                   STIPULATION AND ORDER TO CONTINUE TRIAL AND OTHER
                                      DEADLINES
                                                         -3-
       Case 4:20-cv-07854-HSG Document 33 Filed 09/21/21 Page 4 of 5




 1   August 24, 2021.
 2           DEPOSITION OF TARGET’S PMQ AND FORMER TEAM
 3   MEMBER JACKIE SHORT
 4           WHEREAS certain TARGET CORPORATION depositions have taken
 5   place during the non-expert discovery phase of the case, yet other depositions of
 6   TARGET CORPORATION personnel remain outstanding. Counsel for defendant
 7   TARGET CORPORATION had previously offered the depositions of TARGET
 8   CORPORATION’S Person Most Qualified as to certain subjects, as well as former
 9   employee, Ms. Jackie Short, for August 26, 2021. On August 25, 2021, defendant
10   TARGET CORPORATION took the depositions off calendar because they had not
11   been confirmed with the witnesses. TARGET CORPORATION also indicated that
12   alternative dates would be provided for the TARGET CORPORATION
13   depositions “once we get dates for plaintiff’s deposition and medical exam. It has
14   pretty much been one-way discovery process thus far….” New dates have not yet
15   been set.
16           WHEREAS the aforementioned depositions and the medical examination of
17   Plaintiff by Dr. Sampson are necessary before the parties are ready to meaningfully
18   mediate this matter with agreed-to private mediator, Retired Judge Bonnie Sabraw.
19   Mediation will be scheduled once the aforementioned discovery has been
20   completed.
21           THEREFORE, the parties jointly request the Court to modify the Scheduling
22   Order as follows:
23           1.      The date for completion of fact discovery shall be October 29, 2021;
24           2.      The date for exchange of opening expert reports shall be November
25                   19, 2021,
26   2021;
27           3.      The date for exchange of rebuttal reports shall be December 10, 2021;
28
     Charles v. Target Corporation, Case No. 4:20-cv-07854-HSG
                   STIPULATION AND ORDER TO CONTINUE TRIAL AND OTHER
                                      DEADLINES
                                                         -4-
       Case 4:20-cv-07854-HSG Document 33 Filed 09/21/21 Page 5 of 5




 1           4.      Close of expert discovery shall be January 7, 2021.
 2           5.      Dispositive Motion hearing cutoff shall be February 10, 2022.
 3           6.      Pre-Trial Conference shall be May 10, 2022.
 4           7.      Trial shall be June 6, 2022.
 5           Plaintiff’s counsel hereby attests under penalty of perjury under the laws of
 6   the State of California that the signatories hereto have concurred with the filing of
 7   this Stipulation.
 8                                                    Respectfully submitted,
 9   Dated: September 14, 2021                                   VAZIRI LAW GROUP, A.P.C.
10                                                             /s/ Matt Taylor
                                                      By:
11                                                               Matthew M. Taylor, Esq
                                                                 Attorneys for Plaintiff
12                                                               CHERYL CHARLES
13
     Dated: September 14, 2021                                   LIVINGSTON LAW FIRM
14
                                                                 /s/ Renée Welze Livingston
15
                                                      By:
16                                                               Renée Welze Livingston
                                                                 Attorneys for Defendant
17                                                               TARGET CORPORATION
18
                                                    ORDER
19
             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that
20
     the Scheduling Order (Dkt. No. 18) be modified as requested by the parties above.
21                                                             ISTRIC
                                                         TES D          TC
22                                                    T A
     DATED:        9/21/2021
                                                                                                               O
                                                                    S




                                                                                                                U
                                                                   ED




23
                                                                                                                 RT
                                                               UNIT




                                                                          D
24                                                                  DENIE
                                                      ____________________________________
                                                       HON. HAYWOOD S. GILLIAM, JR.
                                                                                                                      R NIA




25                                                     U.S. DISTRICT COURT JUDGE
                                                                                                              m Jr.
                                                                                                  S. Gillia
                                                               NO




26                                                                                     y wo o d
                                                                              d ge H a
                                                                                                                      FO




                                                                         Ju
                                                                 RT




27
                                                                                                                 LI




                                                                        ER
                                                                   H




                                                                                                               A




28                                                                           N                                   C
                                                                                               F
     Charles v. Target Corporation, Case No. 4:20-cv-07854-HSG                   D IS T IC T O
                                                                                       R
                   STIPULATION AND ORDER TO CONTINUE TRIAL AND OTHER
                                      DEADLINES
                                                         -5-
